Plaintiff in error, E.G. Goldsmith, was convicted in the district court of Garfield county of keeping a place in the city of Enid, known as the "Eagle Hall," with the felonious intent and purpose of selling intoxicating liquors and his punishment fixed at confinement in the county jail for thirty days and a fine of $250. To reverse the judgment an appeal was perfected by filing in this court on May 16, 1918, a petition in error with case-made.
In the case of Proctor v. State, 15 Okla. Crim. 338,176 P. 771, the statute upon which this prosecution is based was held unconstitutional and void. For the reasons stated in the opinion in that case, the judgment is reversed. *Page 694